Stephens, J.
1. It is essential to the jurisdiction of the Court of Appeals to review on bill of exceptions a judgment of the superior court, rendered on an appeal from an order or decree of the Department of Industrial Relations, that the bill of exceptions be tendered to the judge of the superior court for certification, within twenty days from the date of the rendition of the judgment complained of. Breedlove v. Liberty Mutual Ins. Co., 46 Ga. App. 465 (168 S. E. 91); Ga. L. 1920, pp. 167, 200, § 59; Code, § 6-903. Although it may be recited in the bill of .exceptions that it is tendered to the judge for certification “within the period allowed by law,” yet where on the face of the bill of exceptions, immediately preceding the signature of the attorneys for the plaintiff in error, are written the words, “this the 29th day of November 1935,” this recital is equivalent to a statement that the bill of exceptions was not tendered for certification before that date. Where it appears that the judgment of the superior court sustaining an award of the Department of Industrial Relations was rendered on November 2, 1935, and it appears from the face of the bill of exceptions that it was not tendered to the judge for certification before November 29, 1935, and was actually certified by the judge on December 2, 1935, it appears affirmatively that the bill of. exceptions was not tendered for certification within twenty days from the date of the judgment complained of, as required by law, and was not certified within that period. The Court of Appeals has no jurisdiction to review the judgment complained of.

Writ of error dismissed.

Jenlcins, P. J., and Sutton, J., concur.